Exhibit 10.50





AMENDMENT NUMBER 5
TO THE INTEGRATED FACILITIES MANAGEMENT SERVICES AGREEMENT
BETWEEN JONES LANG LASALLE AMERICAS, INC. AND AMGEN INC.


This Amendment Number 5 (“Amendment 5”) is entered into as of September 1, 2013
by and between Jones Lang LaSalle Americas, Inc. (“Provider”) and Amgen Inc.
(“Company”).




RECITALS


A.
Company and Provider entered into that certain agreement titled Integrated
Facilities Management Services Agreement effective as of February 4, 2009 and
identified by contract number CSV-09-51444 pursuant to which Provider is to be
performing integrated facilities services with respect to facilities operations
and maintenance and general services as set forth therein (“Original
Agreement”).



B.
Thereafter, Company and Provider amended the Original Agreement through that
certain Amendment Number 1 entered into as of March 31, 2010, Amendment Number 2
entered into as of May 12, 2011, Amendment Number 3 entered into as of Jul 1,
2011, and Amendment Number 4 entered into as of Mar 20, 2013 (the Original
Agreement together with the above-referenced amendments shall be referred to
hereinafter as the “Agreement”).



C.
Company and Provider desire, and are willing, to amend the Agreement as set
forth herein.





AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions
and provisions contained or referenced herein, the parties have reviewed and
accepted all referenced material and any appendices, exhibits or other
attachments hereto and agree to be bound by the terms and conditions set forth
in the Agreement as modified herein as follows:


1.
DEFINITIONS



1.1    Capitalized Terms. All capitalized terms not defined herein shall have
the meaning ascribed to them in the Agreement. In the event of a conflict
between the capitalized terms defined and set forth in this Amendment 5 and the
defined terms of the Agreement, the definitions set forth in this Amendment 5
shall control.




2.
AMENDMENTS TO THE AGREEMENT



2.1    Amendment to Section 17.1 of the Agreement. Section 17.1 (Term) of the
Agreement is deleted in its entirety and replaced with the following:


“The term of this Agreement shall commence on the Effective Date and, unless
extended or earlier terminated pursuant to the terms of this Agreement, continue
through December 31, 2015.”


2.2    Amendment to Section 23.2 of the Agreement. Section 23.2 (Safety Exhibit)
of the Agreement is deleted in its entirety and replaced with the following:


“23.2 Safety. Provider shall meet the obligations set forth in the safety
documents included in the Safety Appendix (“Contractor Handbook”) which shall be
provided by Company, upon Providers’ request, and any safety requirements
specified in an Order. The Contractor Handbook may be revised by Company from
time to time.”



1

--------------------------------------------------------------------------------



2.3    Amendment to Exhibit C (Key Performance Indicators/Service Level
Agreements). For the period on and after January 1, 2014, Exhibit C of the
Agreement is deleted in its entirety and replaced with revised Exhibit C Rev. 1
attached hereto.


2.4    Amendment to Sub-section 3.4 (Potential Management Fee Rate) of Exhibit D
(Pricing) of the Agreement. Sub-section 3.4 of Exhibit D of the Agreement is
deleted and replaced in its entirety with the following:


“Potential Management Fee Rate. The “Potential Management Fee Rate” shall be per
the table below, and if the budgeted Managed Costs for any Fiscal Year are or
have been increased based upon New Services, Changes or otherwise, the Potential
Management Fee Rate will be adjusted as set forth below. Any such change in the
Potential Management Fee Rate shall be prorated for purposes of calculating Base
Management Fee, Management Fee at Risk, or Incentive Compensation for any
partial Fiscal Year or Measurement Period applicable to the Management Fee based
upon the effective date of the New Order or Change. Pursuant to the terms of
Section 3 of Exhibit D (Provider Compensation) of the Agreement, Company shall
pay Provider a minimum Potential Management Fee (“Fee Floor for Budget Tier”)
for each Potential Management Fee Rate bracket as defined in the table below.
The Potential Management Fee payout shall be equal to the greater of the Fee
Floor for Budget Tier or the Budgeted Costs for a Fiscal Year multiplied by the
Potential Management Fee Rate.”


Budgeted Costs for a Fiscal Year
Potential Management Fee Rate
Fee Floor for Budget Tier
Less than $100,000,000
2.50
%
$0
Equal to or greater than $100,000,000 and less than $150,000,000
2.25
%
$2,500,000
Equal to or greater than $150,000,000 and less than $200,000,000
2.125
%
$3,375,000
Equal to or greater than $200,000,000 and less than $250,000,000
2.00
%
$4,250,000
Equal to or greater than $250,000,000 and less than $300,000,000
1.85
%
$5,000,000
Equal to or greater than $300,000,000
1.70
%
$5,550,000





2.5    Amendment to Sub-section 2.1_(Certain Definitions) of Exhibit D (Pricing)
of the Agreement. Section 2.1 of Exhibit D of the Agreement is amended to add
the following definitions at the end of the section:


(pp) “Assigned Costs - no Guaranteed Savings” shall have the meaning similar to
Assigned Costs, however, due to nature of those expenses (typically demand
driven), no savings are guaranteed. These items (e.g., Praxair gases) shall be
specifically identified in the Cost Baselines. Management Fee for Assigned Costs
- no Guaranteed Savings shall be calculated and paid to Provider in accordance
with the terms of the Agreement.


(qq) “Managed Spend” represents the category of services that Provider does not
have control of spend levels, but manages service delivery. The Managed Spend is
not subject to Guaranteed Savings, and are excluded from Cost Baselines. The
Managed Spend expenses can be incurred either under a Provider PO or a Company
PO. The Managed Spend items shall be specifically identified in the Cost
Baselines. Management Fee for Managed Spend shall be calculated and paid to
Provider in accordance with the terms of the Agreement.
2.6    Amendment to Sub-section 3.9 (c) (3) (Special Project Services Costs) of
Exhibit D (Pricing) of the Agreement. Section 3.9 (c) (3) of Exhibit D of the
Agreement is amended to add the following at the end of the section:


Upon Company’s written request, under the Special Project Services Provider
manages and pays subcontractors expenses and/or self perform certain labor
activities. Company shall direct work

2

--------------------------------------------------------------------------------



activities related to Special Project Services Costs. Special Project Services
Costs are not included in the integrated facilities management reporting
structure. Management Fee for Special Project Services Cost shall be calculated
and paid to Provider in accordance with the terms of the Agreement.


2.7    Amendment to Sub-section 3.10(b) (Shared Savings) of Exhibit D (Pricing)
of the Agreement. Section 3.10(b) of Exhibit D of the Agreement is amended to
add the following at the end of the section:


(i)
Shared Savings at Term: Company shall pay Provider the Shared Savings at Term
(“Shared Savings at Term”), which is a portion of the Savings over the 2015 Cost
Guaranty by site, as set forth in Exhibit D Attachment D2 (“Incremental Savings
at Term”).The Shared Savings at Term shall be equal to the amount of the
Incremental Savings at Term, reduced by any Incremental Savings at Term achieved
in the prior year (if applicable,) multiplied by the applicable Shared Savings
Multiplier set forth in the Shared Savings at Term Payout Table at section
2.7(iii) below.





(ii)
Early Savings. If prior year Actual Cost less current year Actual Cost (“Actual
Savings”) exceed the prior year Cost Guaranty less the current year Cost
Guaranty, then Company will pay to Provider a portion of this savings (“Early
Savings”), which shall be equal to five percent (5%) multiplied by the Early
Savings amount (“Early Shared Savings”).





(iii)
Shared Savings at Term Payout Table:



Weighted Average Aggregate Annual KPI Score for Applicable Measurement Year
Shared Savings Multiplier
Less than 2.5
0%
Equal to or greater than 2.5 and less than 3.0
20%
Equal to or greater than 3.0 and less than 3.5
35%
Equal to or greater than 3.5 and less than 4.0
40%
Equal to or greater than 4.0
45%



The Shared Savings Multiplier shall be determined based upon the Weighted
Average Aggregate Annual KPI Score applicable to the Measurement Year and shall
be the percentage set forth in the table in the section (iii) below




(iv)
Provider’s Shared Savings: Provider’s Shared Savings at Term and Provider’s
Early Shared Savings combined are defined as Provider’s Shared Savings
(“Provider’s Shared Savings”)





2.8    Amendment to Exhibit D Attachment D.1 (Cost Baseline) of the Agreement.
For the period on and after January 1, 2014, Exhibit D Attachment D.1 of the
Agreement is deleted in its entirety and replaced with revised Exhibit D
Attachment D.1 Rev. 1 attached hereto. Subject to the provisions in Exhibit D
Attachment D.2, section 5, CCR’s approved during a year will impact both the
Cost Baseline and the Cost Guaranty equally, with no associated savings.


2.9    Amendment to Exhibit D Attachment D.2 (Minimum Savings Summary) of the
Agreement. For the period on and after January 1, 2014, Exhibit D Attachment D.2
of the Agreement is deleted in its entirety and replaced with revised Exhibit D
Attachment D.2 Rev. 1 attached hereto. Subject to the provisions in Exhibit D
Attachment D.2, section 5, CCR’s approved during a year will impact both the
Cost Baseline and the Cost Guaranty equally, with no associated savings.


2.10    Amendment to Exhibit D Attachment D.4 (Transition Costs). As of the
Effective Date of this Amendment, the Exhibit D Attachment D.4 of the Agreement
is deleted in its entirety and replaced with the following: “No

3

--------------------------------------------------------------------------------



transition costs shall be paid by Company for any new or existing services
carried out as of the Effective Date of the Amendment”.


2.11    Amendment to Exhibit D Attachment D.6 (Example Calculations of
Management Fees, Shared Savings and Cost Guaranty Adjustment) of the Agreement.
For the period on and after January 1, 2014, Exhibit D Attachment D.6 of the
Agreement is deleted in its entirety and replaced with revised Exhibit D
Attachment D.6 Rev. 1 attached hereto.


2.12    Amendment to Sub-section 1.6(d) (Fiscal Year End Invoices) of Exhibit Q
(Invoicing and Accounting Requirements) of the Agreement. As of the Effective
Date of this Amendment, Sub-section 1.6(d) of Exhibit Q of the Agreement is
deleted in its entirety and replaced with the following:


“Fiscal Year End Accruals and Invoices. Provider shall submit an accrual file
for the anticipated Reimbursable Costs, Management Fees and Incentive
Compensation on date specified by Company (i) that are expected to be accrued
through the end of such Fiscal Year and (ii) for which Provider has not yet
delivered an invoice. Provider shall, using it best efforts and to the extent
reasonable, include expenses from different Fiscal Years in separate Invoices,
and those Invoices shall be charged to the Purchase Orders open for the
respective Fiscal year.”


2.13    Amendment to Sub-section 3 (Timing of Payments) of Exhibit Q (Invoicing
and Accounting Requirements) of the Agreement. As of the Effective Date of this
Amendment, Section 3 of Exhibit Q of the Agreement is deleted in its entirety
and replaced with the following:


“Timing of Payments. Company shall pay all undisputed invoice amounts, submitted
for Company’s approval weekly, within sixty (60) days after Company’s receipt
thereof from the total invoiced amount. Such payment shall be deemed to be made
when Company initiates an EDI transfer of funds to Provider. Company shall make
payments to Provider in the currency in which the invoiced amounts were incurred
by Provider. Provider should direct its payment status inquiries to
XXXXXXXXXXXXXXXXX@amgen.com (email) or (805) 447-XXXX (telephone).”




3.
CONCLUSION



Except as amended and supplemented hereby, all of the terms and conditions of
the Agreement shall remain and continue in full force and effect and apply
hereto.


IN WITNESS THEREOF, the authorized representatives of the parties have executed
this Amendment 5 to the Agreement as of the date first set forth above.




JONES LANG LASALLE AMERICAS, INC.
AMGEN INC.
By: /s/ Roger Humphrey
By: /s/ William Reis  
Name: Roger Humphrey
Name: William Reis
Title: Executive Vice President
Title: VP, Sourcing
 
 
Date: October 14, 2013
Date:   October 16, 2013   

    



















4

--------------------------------------------------------------------------------





EXHIBIT C Rev. 1
KEY PERFORMANCE INDICATORS/SERVICE LEVEL AGREEMENTS


1.
GENERAL



1.1
Introduction

This Exhibit C provides certain terms and commitments with respect to the Key
Performance Indicators that Provider shall meet or exceed in performing the
Services during the Term and describes the methodology for calculating the
portion of the Management Fee at Risk earned and payable to Provider based upon
Provider’s performance with respect to the Key Performance Indicators for each
quarterly Measurement Period.


1.2    Definitions
The following defined terms as used in this Exhibit C, the Attachments hereto or
elsewhere in the Agreement, shall have the meanings set forth below.


Aggregate KPI Score. “Aggregate KPI Score” means the aggregate weighted sum of
all KPI Scores for the KPIs for a given Measurement Period.


Aggregate SLA Score. “Aggregate SLA Score” means the aggregate weighted sum of
all SLA Scores for the SLAs for a given Measurement Period. The Aggregate SLA
Score is the Service Performance KPI.




Allocated MFAR Portion. “Allocated MFAR Portion” means the portion of the
Management Fee at Risk allocated by Company to each KPI in accordance with
Section 2.1 ii.


Disqualifying Event. “Disqualifying Event” has the meaning set forth in Section
6.


Key Performance Indicators or KPIs. “Key Performance Indicators” or “KPIs” mean
the respective key performance indicators established by Company from time to
time to measure Provider’s performance of the Services under the Agreement. The
initial KPIs are set forth on Attachment C.1 and more fully described and
explained in Attachment C.2 (Supplementary Information for KPI Scorecard).


KPI Default. “KPI Default” means (i) Provider has a KPI Failure for the same KPI
for three (3) consecutive Measurement Periods or (ii) Provider has an aggregate
of eight (8) individual KPI Failures within any span of four (4) consecutive
Measurement Periods (i.e., counting each KPI Failure for a single KPI for any
one Measurement Period and each repeated KPI Failure for the same KPI in
different Measurement Periods).


KPI Failure. “KPI Failure” means the failure to meet or exceed a score of 2.0
for any KPI during a Measurement Period.


KPI Multiplier. “KPI Multiplier” means the multiplier attributable to each KPI
Score for each KPI pursuant to Section 2.1 viii and the KPI Score Card.


KPI Score. “KPI Score” has the meaning given in Section 2.1 vii.


KPI Scorecard. “KPI Scorecard” means the spreadsheet for calculation of the MFAR
Amounts Earned for the KPIs and the Management Fee at Risk Earned for each
Measurement Period. There will be one KPI Scorecard for each manufacturing site
(AML, ARI, and ACO), and one for all remaining US and Canada sites and ATO
Clinical (“GFO & Other Sites”), which shall be in the form of Attachment C.1.


KPI Table. “KPI Table” has the meaning given in Section 2.



5

--------------------------------------------------------------------------------



KPI Target. “KPI Target” means Provider performance with respect to the KPI that
results in a KPI Score of “3” for the respective KPI for any Measurement Period.


Management Fee at Risk. “Management Fee at Risk” has the meaning set forth in
Exhibit D.


Management Fee at Risk Earned. “Management Fee at Risk Earned” has the meaning
set given in Section 1.4.2


Measurement Period. “Measurement Period” means each quarter in Company’s Fiscal
Year, which fiscal year is currently the calendar year ended December 31.


MFAR Amount at Risk. “MFAR Amount at Risk” has the meaning given in Section 2.1
iii


MFAR Amount Earned. “MFAR Amount Earned” has the meaning given in Section 2.1
ix.


Service Level Agreements (SLAs). “Service Level Agreements” or “SLAs” mean the
service level agreements against which Provider will be measured in accordance
with Section 5 of the Agreement. The initial SLAs and the metrics for
measurement of such SLAs are set forth in the Attachment C.3.


SLA Failures. “SLA Failure” means the failure to meet a score of 2.0 or greater
for any SLA, component of any SLA, or with respect to each site, an SLA or
component thereof for any site.


SLA Scorecard. “SLA Scorecard” means the spreadsheet for calculation of the SLA
Score for each Measurement Period for each manufacturing site (AML, ARI, and
ACO), and one for all remaining GFO & Other Sites, which spreadsheet shall be in
the form of Attachment C.2.


SLA Target. “SLA Target” means Provider performance with respect to the SLA that
results in a SLA Score of 3 for the respective SLA for any Measurement Period.
Any other capitalized terms used and not defined in this Exhibit C shall have
the meanings ascribed to them in the Agreement.


1.3
Commencement of Obligations



1.3.1
Provider shall be responsible for measuring, reporting, and achieving the KPIs
beginning on the Effective Date.



1.4
Management Fee at Risk



1.4.1
The Management Fee at Risk for the applicable Measurement Period shall be
established in accordance with Exhibit D. Provider’s Management Fee at Risk
shall be contingent and at risk during each Measurement Period, and shall be
earned based upon performance of KPIs as provided in this Exhibit C.



1.4.2
For each Measurement Period, Provider will earn a portion of the Management Fee
at Risk equal to the aggregate of the MFAR Amounts Earned for all of the KPIs,
not to be less than 0 or more than 100% of the Management Fee at Risk for such
measure Period (also referred to as the “Management Fee at Risk Earned”).



1.5
Company Right to Reallocate Management Fee at Risk.



1.5.1
Company, in its sole discretion, may allocate and reallocate the respective
Allocated MFAR Portions of the Management Fee at Risk among the KPIs. Company’s
initial allocation of Allocated MFAR Portions to the initial KPIs are set forth
in the KPI Scorecard attached as Attachment C.1. Company may change Allocated
MFAR Portions of the Management Fee at Risk at any time by providing written
notice to Provider, provided such changes will not


6

--------------------------------------------------------------------------------



go into effect until the Measurement Period immediately following that
Measurement Period in which the delivery of notice of such change took place.


1.5.2
Company, in its sole discretion, may change the weightings of the KPI Scores
attributable to respective KPI performance levels in the KPI Scorecard at any
time, provided that the weighting of any KPI is reasonably balanced to business
needs, by providing written notice to Provider, provided such changes will not
go into effect until the Measurement Period immediately following that
Measurement Period in which the delivery of notice of such change took place.



1.6
Measurement and Reporting Tools



1.6.1
Unless otherwise specified in the KPI Scorecard, Provider shall have
operational, administrative, maintenance, and financial responsibility for all
tools required to measure and report its performance against the KPIs.



1.6.2
Provider will develop reports that meet the requirements as specified by Company
and provide an accurate account of Provider’s performance against KPIs and use
the latest technology in producing reports. If Company is not satisfied with the
reporting process and/or report format, Provider will make commercially
reasonable efforts to accommodate Company’s reporting request(s) and desired
format.



1.6.3
Provider shall implement and utilize the measurement and monitoring tools and
procedures described in the KPIs outlined in Attachment C.1 to measure and
report its performance against the KPIs. All performance measurement and
monitoring shall permit reporting at a level of detail sufficient to verify
compliance with the KPI metrics, and the data underlying the reports and
Provider’s performance shall be subject to audit by Company. Provider shall
provide Company with information and access to such tools and procedures upon
request.



1.6.4
If, after the Effective Date, Provider desires to use a different measuring tool
or procedure for any KPI, Provider shall provide written notice to Company,
proposing the new tool and any reasonable adjustments to the KPI s that are
necessary to account for any increased or decreased sensitivity in the new
measuring tools or procedures. Provider may utilize such different measuring
tools or procedures only to the extent the tools or procedures, and any
associated KPI adjustments, are approved in advance and in writing by Company.



1.6.5
Where a KPI includes multiple conditions or components (e.g., components x, y
and z), satisfaction of all such conditions or components is necessary to meet
the corresponding KPI.



1.7
Reports and Supporting Information.



1.7.1
Provider shall provide Company with mutually agreed upon reports as outlined in
this document and in any relevant attachments and exhibits to this document. At
a minimum, the KPI Scorecard reports shall include the following:



i.
Performance reports for each individual KPI metric in Attachment C.1

ii.
Identification of any individual KPI Target that Provider failed to meet.



1.7.2
Upon Company’s request, Provider shall provide supporting information as
requested by Company to verify the accuracy of each KPI measurement.




7

--------------------------------------------------------------------------------



2.
KPI SCORING METHODOLOGY



2.1
Scoring Methodology. The Parties have prepared the initial KPIs, together with
their respective weightings and scoring methodology, set forth in Attachment C.1
attached hereto and made a part hereof (the initial “KPI Table”), and will
prepare subsequent KPI Tables annually, with the aim that they be clear,
concise, measurable, reflect Company’s business needs and provide an incentive
for Provider to provide the best service possible. Each KPI Table will include
the following basic components:



i.
KPI Name. Column 1 sets forth the name of the KPI.



ii.
Allocated MFAR Portion. Column 2 sets forth the Allocated MFAR Portion for each
manufacturing site (AML, ARI, and ACO) and for all remaining GFO & Other Sites.
Company shall have 100 percentage points of Management Fee at Risk to allocate
to the respective Allocated MFAR Portions for the KPIs. Company, in its sole
discretion, may reallocate these 100 percentage points among the individual KPIs
by providing Provider with written notice, provided that the weighting of any
KPI is reasonably balanced to business needs. Such reallocations shall go into
effect in the next Measurement Period following the Measurement Period in which
Company provides such notice.



iii.
MFAR Amount at Risk.     Column 3 sets forth the Allocated MFAR Amount at Risk.
For each KPI, the “MFAR Amount at Risk” is an amount equal to the Allocated MFAR
Portion for such KPI multiplied times the Provider Management Fee at Risk for
the applicable Measurement Period. This is the portion of the Management Fee at
Risk allocated to the respective KPI for the applicable Measurement Period.



iv.
KPI Target.     Column 4 sets forth the KPI Target for the applicable KPI,
expressed as a KPI Score of 3.0.



v.
Performance Results Scoring Table. Column 5 sets forth a table indicating the
range of potential performance results that Provider may achieve with respect to
each KPI and the KPI Score corresponding to each potential range of result.



vi.
Performance Result. Column 6 sets forth Provider’s actual performance result, as
measured for each KPI.



vii.
KPI Score. Column 7 sets forth the score (on a scale of 1 to 5, with increments
of 0.1) for each KPI that corresponds to the actual performance result for the
KPI for the Measurement Period (the “KPI Score”) is set forth in the KPI
Scorecard. If Provider’s performance with respect to any particular KPI creates
a result that falls between two KPI Score increments, the KPI Score will be
rounded up or down to the nearest 0.1 as appropriate (for example any score
between 1.01 - 1.04 shall be rounded down to 1.0 while any score from 1.05 to
1.09 shall be rounded up to 1.1).



viii.
KPI Multiplier. Each possible KPI Score for a KPI will correspond to a
percentage multiplier (the “KPI Multiplier”), which will be multiplied by the
MFAR Amount at Risk for such KPI to determine the MFAR Amount Earned for the
KPI. The KPI Multipliers for each potential KPI Score increment are set forth in
the KPI Multiplier Table set forth in the KPI Scorecard.



ix.
MFAR Amount Earned. Column 9 sets forth the MFAR Amount Earned for the
respective KPI. For each KPI for each Measurement Period, the “MFAR Amount
Earned” is the product of the KPI Multiplier corresponding to the actual KPI
Score achieved for the respective KPI, multiplied by the Allocated MFAR Portion
for such KPI



x.
Method. Column 10 sets forth the method of scoring by site. “Site” means actual
KPI Performance Result at each individual manufacturing site (AML, ARI, and ACO)
and one for all remaining GFO & Other Sites. “Portfolio” means actual Aggregate
KPI Performance Result of all sites (AML, ARI, ACO, and GFO & Other Sites).




8

--------------------------------------------------------------------------------



3.
TERMINATION FOR KPI DEFAULT



3.1
Termination for KPI default. Upon a KPI Default, Company shall have the right to
terminate the Agreement, in accordance with the Term and Termination article of
the Agreement.





4.
QUALITY ASSURANCE AND IMPROVEMENT PROGRAMS



4.1
KPI Failure Corrective Action. Without limiting Company remedies for a KPI
Failure pursuant to the terms of the Agreement, following each KPI Failure,
Provider shall:



i.
investigate, assemble and preserve pertinent information with respect to, and
report on the causes of, the failure;

ii.
prepare and deliver to Company within 30 days of the reporting of the applicable
KPI Failure a written plan to setting forth remedial and corrective measures to
improve Provider’s performance and correct the KPI Failure;

iii.
advise Company, as and to the extent requested by Company, of the status of
remedial efforts being undertaken with respect to correcting the KPI Failure;

iv.
minimize the impact of and correct the KPI Failure and begin meeting the KPI
Target; and

v.
take appropriate preventive measures so that the KPI Failure does not recur.



4.2
Quality Assurance. Provider shall provide continuous quality assurance and
quality improvement with respect to the KPIs through: (a) the identification and
implementation of proven techniques and tools from other installations within
Provider’s operations (i.e., "Best Practices"); (b) the identification and
application of fast-path implementation and detailed timelines for
implementation of the Services; and (c) the implementation of Provider programs,
practices and measures designed to improve performance with respect to KPIs.
Such procedures will include checkpoint reviews, testing, and other procedures
for Company to confirm the quality of Provider’s performance. Provider will
utilize project management tools, including productivity aids and project
management systems, as appropriate in performing the Services. KPI performance
measurements for determining KPI Scores shall be appropriately revised upward by
Company from time to time in order to measure and give effect to such continuous
quality improvement.



4.3
Adjusting KPIs. Without limiting Company’s right to adjust KPIs from time to
time, as part of the annual budgeting process, in response to changes in
Company’s business needs, or to reflect changes in or evolution of the Services,
when requested by Company the Parties shall add and/or modify the KPIs so that
they provide a fair, accurate and consistent measurement of the full range of
Provider’s performance of the Services.





5.
SERVICE LEVEL AGREEMENTS



5.1
SLA. Provider shall meet or exceed the SLAs during the Term. The Parties have
identified and agreed upon the SLAs set forth in this Exhibit C, with the aim
that they be clear, concise and measurable, reflect Company’s business needs and
encourage Provider to provide the best Services possible. Attachment C.2
provides the individual SLA metrics against which Provider’s performance shall
be measured.



5.2
Commencement of Obligations. Provider shall be responsible for measuring,
reporting, and achieving the SLAs in accordance with this Exhibit C beginning on
the Effective Date.



5.3
Adjusting SLAs. As part of the annual budgeting process, in response to changes
in Company’s business needs, or to reflect changes in or evolution of the
Services, when requested by Company the Parties shall add and/or modify the SLAs
so that they provide a fair, accurate and consistent measurement of the full
range of Provider’s performance of the Services.



5.4
SLA Weightings. Company shall have 100 percentage points to allocate among the
SLAs. Company, in its sole discretion, may reallocate these 100 percentage
points among the individual SLAs by site or at the


9

--------------------------------------------------------------------------------



summary level at any time by providing written notice to Provider, provided that
the weighting of any SLA is reasonably balanced to business needs and provided
such changes will not go into effect until the Measurement Period following the
delivery of notice of such change.


5.5
SLA Measurement and Reporting Tools.



i.
Unless otherwise specified in the SLA Scorecard, Provider shall have
operational, administrative, maintenance, and financial responsibility for all
tools required to measure and report its performance against the SLAs.



ii.
Provider will develop reports to the requirements as specified by Company and
use the latest technology in producing reports. If Company is not satisfied with
the reporting process and/or report format, Provider will make commercially
reasonable efforts to accommodate Company’s reporting request(s) and desired
format.



iii.
Provider shall implement and utilize the measurement and monitoring tools and
procedures described in the SLAs to measure and report its performance against
the SLAs. All performance measurement and monitoring shall permit reporting at a
level of detail sufficient to verify compliance with the SLA performance
metrics, and shall be subject to audit by Company. Provider shall provide
Company with information and access to such tools and procedures upon request.



iv.
If, after the Effective Date, Provider desires to use a different measuring tool
or procedure for any SLA, Provider shall provide written notice to Company,
proposing the new tool and any reasonable adjustments to the SLA s that are
necessary to account for any increased or decreased sensitivity in the new
measuring tools or procedures. Provider may utilize such different measuring
tools or procedures only to the extent the tools or procedures, and any
associated SLA adjustments, are approved in advance in writing by Company.



v.
Where an SLA includes multiple conditions or components (e.g., components x, y
and z), satisfaction of all such conditions or components is necessary to meet
the corresponding SLA.



5.6
Reports and Supporting Information



i.
Provider shall provide Company with mutually agreed upon reports as outlined in
this Exhibit C and in any relevant Attachments. At a minimum, the SLA Scorecard
reports shall include the following:



•
Performance reports for each individual SLA metric in the SLA Scorecard; and



•
Identification of any SLA Failures during the applicable Measurement Period.



ii.
Upon Company’s request, Provider shall provide supporting information as
requested by Company to verify the accuracy of each SLA measurement.



5.7
SLA Evaluation process. Provider’s SLA adherence / performance will be evaluated
on a site-by-site basis each Measurement Period.



i.
Each site will have an SLA Scorecard that will track Provider’s performance.



ii.
The initial SLA Scorecard is provided as Attachment C.3. Sites are given a
weighting by budgeted Reimbursable Costs for that site relative to the overall
budgeted Reimbursable Costs for the scope of Services, and individual SLA scores
are calculated and averaged according to that weighting. Individual SLAs are
also weighted according to importance.

These weighting are used to calculate the overall score for SLA adherence.



10

--------------------------------------------------------------------------------



iii.
These scores will then roll-up into a master SLA Scorecard. Provider shall
provide Company with a summary SLA Scorecard each Measurement Period in a format
that is mutually agreed upon by both Parties.



iv.
The following rating scale shall be used by Company to evaluate Provider
satisfaction of SLAs:



•
5 - Service is Exceptional

•
4 - Service Exceeds Expectations

•
3 - Service Meets Expectations

•
2 - Service Partially Meets Expectations

•
1 - Service Fails Expectations/Needs Improvement



v.
If Provider scores less than 2.0 for an SLA at any GFO & Other Site, that will
be the score for SLA adherence for that particular SLA for GFO & Other Sites.



vi.
If Provider scores less than 2.0 for total site SLA adherence at any one site,
that will become the score for the Aggregate SLA Score.



vii.
The initial site weightings, SLA weightings, and an example of the calculations
are provided in the initial SLA Scorecard attached hereto as Attachment C.2.



viii.
The Aggregate SLA Score for each Measurement Period shall be a KPI performance
score in accordance with the KPI Scorecard.



ix.
For SLA 1.1 and SLA 1.3, a SLA Failure at any GFO & Other Site will fail the
entire SLA component for all GFO & Other Sites. For SLAs 1.1, 1.3 and 3.1, if a
GFO & Other Site does not have scope in the SLA components, and if any other GFO
& Other Site has an SLA Failure in that SLA component, then that site SLA
Failure will not cascade to the GFO & Other Sites not in scope. The decision to
cascade SLA component Failures across GFO & Other Sites in that SLA component
for SLA 3.1 will be subjective. The decision to cascade that single site SLA
Failure across GFO & Other Sites will be based on (a) severity and/or impact to
business and (b) frequency and/or repetition.



6.
QUALIFYING CONDITIONS



6.1
Disqualifying Event. There are minimum levels of safety and performance required
to qualify for any portion of the Management Fee at Risk for the Measurement
Period. Notwithstanding anything to the contrary in this Exhibit or elsewhere in
the Agreement, if any of the Disqualifying Events set forth below occur during a
Measurement Period, Provider shall receive no portion of the Management Fee at
Risk for the applicable Measurement Period, regardless of KPI Scores, and the
Aggregate Management Fee at Risk Earned for all KPIs shall equal zero for such
Measurement Period. Any of the following shall constitute a “Disqualifying
Event”:



i.
Provider Services result in a safety incident resulting in any fatality or
serious injury caused by Provider or Provider Personnel. If an individual has
three or more hospitalizations due to a single incident, such incident shall
constitute a “serious injury” hereunder.



ii.
Provider’s performance of the Services results in a major incident or a serious
compliance infraction, including, without limitation, major community or Company
public relations impact; community evacuation; release of hazardous substances
in amount equal to or greater than the reportable quantity; damage to
infrastructure, Company product or property in excess of $500,000 in the
aggregate; major internal infrastructure outage causing Company loss or loss of
production in excess of $500,000 in the aggregate; or Federal Drug
Administration or other governmental investigation, violation of Applicable Law
that results in material adverse impact on the Services, the Company or Company
operations; or corrective action or penalties costing in excess of $500,000 in
the aggregate.




11

--------------------------------------------------------------------------------



iii.
Provider has an Aggregate SLA Score of 2.0 or less for two consecutive
Measurement Periods.



iv.
Provider has an Aggregate KPI Score of 2.5 or less for two consecutive
Measurement Periods.



v.
Company terminates the Agreement for cause.



6.2
For clauses 6.1 iii and 6.1 iv above, the failure shall constitute a
Disqualifying Event for all of the consecutive failure periods, including the
first Measurement Period. If any Management Fee at Risk Earned has been paid
prior to determination of a Disqualifying Event applicable to a Measurement
Period, Provider shall promptly refund the applicable payment.
















































































12

--------------------------------------------------------------------------------



Exhibit D Attachment D.1 Rev 1
Cost Baseline


Notwithstanding the provisions of the Agreement and its Orders, in the baselines
development process, Provider shall consider the following assumptions:


1.
Baseline Parameters:



1.1
Preliminary Cost Baselines are listed in Exhibit D Attachment D1.a. Preliminary
Cost Baselines provided by Company shall be validated by Provider no later than
March 31, 2014 for the GFO & Other Sites. Manufacturing Sites timelines will be
developed on individual basis. During the validation period, if an annualized
variance of over + / - $25,000 cumulative for a site is discovered; the
Preliminary Cost Baseline(s) shall be adjusted in the same proportion of the
annualized variance. To the extent that Preliminary Cost Baselines impact scope
or cost assumptions, this adjustment will also impact the value of the Minimum
Guaranteed Savings. The analysis of any baseline variance will also include the
impact of Puerto Rico Tax law changes, and the AML baseline will be adjusted to
reflect those changes.    



1.2
Preliminary Cost Baselines calculations shall not include Managed Contracts,
Food Services and Janitorial Services spend.



1.3
Four individual Cost Baselines shall be developed and approved, subject to the
provisions in 1.1 above. One baseline for each manufacturing site (AML, ARI, and
ACO,) and one baseline for all remaining GFO & Other Sites.




























































13

--------------------------------------------------------------------------------



Exhibit D Attachment D.1a
Preliminary Cost Baseline










[a1.jpg]
Exhibit D1a represents an estimate or forecast by Company of goods or services
that may be furnished by Provider during the Term, and it does not constitute a
commitment of any kind.



























14

--------------------------------------------------------------------------------





Exhibit D Attachment D.2 Rev 1
Minimum Savings Summary


1.
Definitions:



Cost Baseline. Cost Baseline for each site as set forth in Exhibit D Attachment
D1.


Actual Cost. The sum of the actual Controllable Costs accrued and Management Fee
for such Measurement Year




2.
Minimum Savings:



2.1
The Preliminary Minimum % Savings “Minimum % Savings” guaranteed by Provider is
equal to the blended rate shown below:



Minimum % Savings
2014 Savings %
2015 Savings %
Existing Scope
3.13%
1.23%
New Scope
8.98%
2.4%
Blended rate
4.06%
1.41%



2.2
In case the Budgeted Costs for a Fiscal Year set forth in the section 2.4 of the
Amendment 5 is less than $100,000,000 the Blended Rate shall be decrease by
0.27%



2.3
The Guaranteed % Savings for a specific Site shall be revised if the Cost
Baseline for such Site increases or decreases by more than $3,000,000.



2.4
At a portfolio level, Provider shall guarantee the Minimum Savings set forth in
2.1 above. Minimum Savings shall be calculated by the sum of each site Cost
Baseline set forth in Exhibit D Attachment D1, multiplied by the Minimum %
Savings.



2.5
In addition to the requirements described in 2.1 above, Provider shall guarantee
a site-by-site Minimum Savings, which shall be calculated by multiplying each
site Minimum % Savings (“Site Minimum % Savings”) by each site Cost Baseline set
forth in Exhibit D Attachment D1. For AML, ACO, and ARI the Site Minimum %
Savings shall be 75% of Minimum % Savings; and for GFO & Other Sites the Site
Minimum % Savings shall be equal to the Minimum % Savings set forth in 2.1.

  
3.
For any additional Services as a result of a new Order(s), with Cost Baseline
higher USD $ 3,000,000, the Minimum Savings for such additional Services shall
equal at least 10% of the respective additional Service Cost Baseline, with the
10% prorated to adjust to the number of months left on the Agreement or 10%
savings over the 24 months following the Cost Baseline adjustment.



3.1
In the event Company does not accept Provider’s proposal on a viable Labor
Model, as part of USD $3,000,000 aggregate cost above, the Minimum Savings
guaranteed by Provider shall be adjusted based on the Labor Model contained in
the approved strategy.



4.
In the event Company overrides Provider’s recommendation on a Major Vendor
sourcing initiative with annual savings higher than USD 25,000, the Minimum
Savings guaranteed by Provider shall be adjusted in the same proportion of the
savings NOT achieved as a result of Company’s revised recommendation.










15

--------------------------------------------------------------------------------





Exhibit D Attachment D.6 Rev. 1
Example Calculations of Management Fees, Shared Savings and Cost Guaranty
Adjustment


1.
GENERAL.



1.1
This Attachment D.6 is for illustrative purposes only. In the event of a
conflict between this Attachment D.6 and Exhibit D, the terms of Exhibit D will
control.



2.
Summary Example Calculations



[a2.jpg]


•
The key elements of the pricing model used in the following examples are
summarized in the table above.



2.1. The terms below designate the meaning of each abbreviated element in the
table and shall have the meanings given in Exhibit D.


i.
WAAAKPI is the Weighted Average Aggregate Annual Key Performance Indicator Score

ii.
KPI OPB is the Key Performance Indicator Out Performance Bonus

iii.
BMF is the Base Management Fee portion of the Potential Management Fee

iv.
MFAR is the Management Fee at Risk portion of the Potential Management Fee



2.2. For the purposes of calculating total annual Shared Savings and KPI
Out-Performance Bonus (collectively, Incentive Compensation), the Incentive
Compensation Cap for the Measurement Year shall not exceed an amount equal to 1
(one) times the amount of the Management Fee at Risk for the applicable Fiscal
Year Prior to Measurement Year. Incentive Compensation is in addition to the
MFAR.




2.3. Defined terms used in this Attachment D.6 that are not otherwise defined in
this Attachment shall have the meanings as described to such terms in the
Agreement, Exhibit C (Key Performance Indicators/Service Level Agreements) or
Exhibit D (Pricing) to the Agreement, as applicable.





16

--------------------------------------------------------------------------------





3.
Example 1: Early Savings, no Term Savings, no CCRs



[a3.jpg]


3.1
In this example, Early Savings is generated in 2014 since Actual 2014 Cost <
Cost Guaranty. Savings is shared at 5% for 2014. No term savings have been
generated since 2015 Actual cost is equal to 2015 Guaranty.












































17

--------------------------------------------------------------------------------





4.
Example 2: Early Savings, Term Savings in 2014, no CCRs



[a4.jpg]


4.1
In this example, there are both Early Savings and Savings at Term. Early Savings
exists in 2014, as Actual 2014 costs < Cost Guaranty. In addition, 2014 Actual
Costs are below the 2015 Cost Guaranty (end of term), and Shared Savings at Term
results in 2014. Note for 2015, the Actual Costs are also below Term, but no
Shared Savings at Term are created since that amount was recognized and paid out
in 2014.






































18

--------------------------------------------------------------------------------





5.
Example 3: Early Savings, with CCRs



[a5.jpg]


5.1. In this example, a CCR was added in 2014. The CCR increases both Baseline
and Cost Guaranty at the same amount, with no change in Minimum Savings. Note
that MFAR and Base Management Fee are increased to reflect higher Cost Guaranty.





















19

--------------------------------------------------------------------------------





6.
Example 4: Actual cost > Cost Guaranty



[a6.jpg]


6.1
In this example, Actual 2014 Costs are > Cost Guaranty, resulting in a potential
payment to Company by Provider. There are several payout scenarios:



6.1.1.
Portfolio achieves overall guarantee, GFO Site misses guarantee: payment is made
to site in the amount of missed savings

6.1.2.
Portfolio achieves overall guarantee, non-GFO site (e.g., AML) does not achieve
savings: payment is made to the site up to 75% of the guarantee (if savings is
between 75% and 100% of guarantee, no payments are made)



6.2
Portfolio does not achieve overall guarantee, and non-GFO site (e.g., AML) does
not achieve savings: payment is made to the site up to 75% of the guarantee,
additional payment made to bring portfolio to required savings.




20